Electronically Filed
                                                        Supreme Court
                                                        SCAP-XX-XXXXXXX
                                                        28-SEP-2022
                                                        11:35 AM
                                                        Dkt. 31 ODMR



                          SCAP-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         STATE OF HAWAIʻI,
                        Plaintiff-Appellee,

                                vs.

                          RICHARD OBRERO,
                       Defendant-Appellant.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
           (CAAP-XX-XXXXXXX; CASE NO. 1CPC-XX-XXXXXXX)

            ORDER DENYING MOTION FOR RECONSIDERATION
    (By: McKenna, Wilson, and Eddins, JJ., and Recktenwald, C.J.,
              dissenting, with whom Nakayama, J., joins)

          On September 19, 2022, Plaintiff-Appellee State of
Hawaiʻi filed a motion for reconsideration challenging this
court’s September 8, 2022 majority opinion.
          The court has reviewed the motion.     After due
consideration, the court denies the motion.
          DATED:   Honolulu, Hawaiʻi, September 28, 2022.
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson
                               /s/ Todd W. Eddins